

Exhibit 10.7(c)





MEADWESTVACO CORPORATION


Second Amendment to the
MeadWestvaco Corporation Deferred Income Plan
(2007 Restatement)


MeadWestvaco Corporation (the “Company”) maintains the Deferred Income Plan (the
“Plan”). Pursuant to Section 10.01(b), the Company reserves the right to amend
the Plan as authorized by resolution of the Company’s Board of Directors, which
resolution was approved on June 23, 2014.


The Plan is hereby amended effective January 1, 2015 as follows:


1.
Section 1.02(a) is amended by restating subsection (a) in its entirety as
follows:



1.02
PURPOSES OF THE PLAN



(a)
The purpose of the Plan is to enable participants to defer voluntarily the
receipt of certain amounts, including compensation not otherwise eligible for
deferral under the MeadWestvaco Corporation Savings and Employee Stock Ownership
Plan for Salaried and Non-Bargained Employees (the “Qualified Plan”). Prior to
January 1, 2015, the Plan authorized the Administrative Committee on behalf of
the Plan to provide matching credits on certain deferrals to restore certain
benefits that could not be provided under the Qualified Plan. Effective as of
January 1, 2015, this feature is being eliminated and no additional matching
credits on any deferrals of any kind may be made under the terms of this Plan.



2.
Section 4.02 is amended by deleting such section in its entirety, and by
substituting the language below to read as follows:



4.02
EMPLOYER NON-QUALIFIED MATCHING CREDITS



Effective as of January 1, 2015, the Administrative Committee is no longer
authorized to credit any non-qualified matching credits to any Eligible
Employee’s Account.
    
3.
Section 5.01 is amended by deleting subsection 5.01(d) from Section 5.01
entirely.







--------------------------------------------------------------------------------



Exhibit 10.7(c)







    
IN WITNESS WHEREOF, the undersigned has executed this Second Amendment to the
Plan on this 19th date of November, 2014.




/s/ John A. Luke, Jr.        
John A. Luke, Jr.
Chairman and Chief Executive Officer


APPROVALS:


LAW DEPARTMENT                FILED: December 19, 2014


BY:     /s/ John J. Carrara                    /s/ Wendell L. Willkie,
II        
John J. Carrara                    Wendell L. Willkie, II                
Associate General Counsel
Senior Vice President, General Counsel and Secretary







